DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowed Claims
Claim(s) 1-20 is/are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claim 1: The prior art does not disclose nor render obvious all of the cumulative
limitations of claim(s) 1 with special attention given to the limitation claiming “a seal shell; disposed around the chuck cup base portion, the seal shell having a bottom wall, an outer walls and an inner wall, the inner wall forming a lip seal portion, the bottom wall of the seal shell wrapping the bottom surface of the base portion of the chuck cup, the outer wall of the seal shell wrapping the outer surface of the base portion of the chuck cup, the lip seal portion of the seal shell wrapping the supporting portion of the chuck cup”. The closest prior art is Berke et al (US 2017/0009369 A1) and Zimmerman et al (US 2013/0306465 A1). 

Berke teaches a seal shell with a bottom wall, an outer walls and an inner wall (see e.g. Fig 9c of Berke). However, Berke does not teach that the seal is disposed around the chuck cup base portion such that the bottom wall of the seal shell wrapping the bottom 

Claim 14: The prior art does not disclose nor render obvious all of the cumulative
limitations of claim(s) 1 with special attention given to the limitation claiming “a seal shell extending from the groove, around the supporting portion, bottom surface of the pedestal, and the outer surface of the pedestal, and terminating along the outer surface of the base portion…the bottom wall of the seal shell wrapping the bottom surface of the pedestal, the outer wall of the seal shell wrapping the outer surface of the pedestal and the outer surface of the base portion, the lip seal portion of the seal shell wrapping the supporting portion of the chuck cup”. The closest prior art is Berke et al (US 2017/0009369 A1) and Zimmerman et al (US 2013/0306465 A1). 

Berke teaches a seal shell with a bottom wall, an outer walls and an inner wall (see e.g. Fig 9c of Berke). However, Berke does not teach that the seal is disposed around the chuck cup base portion such that the bottom wall of the seal shell wrapping the bottom surface of the base portion of the chuck cup, the outer wall of the seal shell wrapping the outer surface of the base portion of the chuck cup, the lip seal portion of the seal shell wrapping the supporting portion of the chuck cup. There is no teaching or motivation that would make this limitation obvious in view of Berke. Zimmerman teaches a seal shell with a bottom wall, an outer walls and an inner wall such that the bottom wall of the seal shell wrapping the bottom surface of the base portion of the chuck cup, the outer wall of the seal shell wrapping the outer surface of the base portion of the chuck cup, the lip seal portion of the seal shell wrapping the supporting portion of the chuck cup. However, the seal of shell is not disposed around the chuck cup base portion and there is no teaching or motivation that would make this limitation obvious in view of Zimmerman.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER W KEELING whose telephone number is (571)272-9961.  The examiner can normally be reached on 7:30 AM - 4:00 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ALEXANDER W KEELING/Primary Examiner, Art Unit 1795